UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-2282


GREG WALSH,

                 Plaintiff - Appellant,

          v.

SPECIALIZED LOAN SERVICING, LLC,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-00986-LMB-TCB)


Submitted:    March 31, 2014                 Decided:   April 14, 2014


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory J. Walsh, Appellant Pro Se.    Aaron Drew Neal, MCNAMEE
HOSEA, JERNIGAN, KIM, GREENAN & WALKER, PA, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Greg Walsh appeals the district court’s dismissal of his

claims brought under the Fair Debt Collection Practices Act (the

“FDCPA”).        The    record   does      not   contain    a    transcript   of   the

hearing on Defendant’s motion to dismiss.                    An appellant has the

burden of including in the record on appeal a transcript of all

parts    of   the      proceedings    material      to     the   issues   raised   on

appeal.       See Fed. R. App. P. 10(b); 4th Cir. R. 10(c).                        An

appellant proceeding on appeal in forma pauperis is entitled to

transcripts at government expense only in certain circumstances.

28 U.S.C. § 753(f) (2006).                 Even if we were to grant Walsh’s

motion to proceed in forma pauperis, we conclude that he has not

made the requisite showing to qualify for preparation of the

transcript at the government’s expense.                  By failing to produce a

transcript or to qualify for the production of a transcript at

government expense, Walsh has waived review of the issues on

appeal    that   depend     upon     the   transcript      to    show   error.     See

Powell v. Estelle, 959 F.2d 22, 26 (5th Cir. 1992); Keller v.

Prince George's County, 827 F.2d 952, 954 n.1 (4th Cir. 1987).

As no error appears on the record before us, we affirm the

district court's order.            Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3